DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 7, 10 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claims 7 and 24, it is not clear “what” “include scrambling a cyclic redundancy check (CRC) portion with an identifier associated with the second device”. The recitation is tangled, and it needs a clarification. 
In claim 10, it is not clear how the phrase “based on…” relates to the rest of the limitation. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Jung et al., US 2018/0077608 (Jung).
Jung discloses source ID-based packet filtering method in wireless communication system and terminal using method. 
Regarding claim 1, Jung teaches a method of wireless communication at a first device (relay UE, Figs. 13, 15 and 16) comprising: receiving an uplink transmission from a second device (“A remote UE transmits data to a relay UE S1320”, [0238]); relaying the uplink transmission to a base station (“a relay UE relays the data to a network S1340”, [0242]); and providing an indication that the second device is an originating source of the uplink transmission when relaying the uplink transmission to the base station (“Along with the aforementioned operation or separately from the operation, a relay UE providing a relay service between the UE and a network may include a source ID of the relay data in the buffer status report.  To this purpose, the relay UE may use a method of including a source ID in an existing buffer status report.”, [0244]. Also, see [0245]).  
Regarding claim 2, Jung teaches that providing the indication includes adding a label to the uplink transmission, the label identifying the second device as the originating source of the 
Regarding claim 19, Jung teaches that the providing the indication includes at least one of (a) adding a label to the uplink transmission (“To this purpose, the relay UE may use a method of including a source ID in an existing buffer status report.”, [0244]), (b) transmitting the uplink transmission using a set of resources allocated for transmissions for which the second device is the originating source, or (c) transmitting a scheduling request (SR) to the base station using a dedicated resource in response to the receiving of the uplink transmission from the second device.
	Regarding claim 20, Jung teaches a method of wireless communication at a base station, comprising: receiving an uplink transmission from a first device; and determining an originating source of the uplink transmission, wherein the originating source is a second device different than the first device (“To this purpose, the relay UE may use a method of including a source ID in an existing buffer status report.  Based on whether the buffer status report received from the relay UE includes a source ID, the eNB may determine whether the buffer 
status report is intended for a relay service between a UE and a network or intended for transmission of data that the relay UE generates itself.  If a buffer status report is included in a buffer status report message for each Logical Channel Group ID or Logical Channel ID, the UE may include the source ID in the buffer status report information about the Logical Channel Group or Logical Channel designated by the UE for a relay service.”, [0244]; “After receiving a buffer status report from a UE, the network may provide a grant for uplink transmission to a relay UE.  This uplink grant may indicate a source ID or an ID associated with a source ID.  For . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Jung.
Regarding claim 3 and 4, Jung fails to specifically teach that the label is comprised in at least one of a header of the uplink transmission or information appended to the uplink transmission, and that the label is provided in a signal separate from the uplink transmission. It is well known to send a label as a part of a header or as a separate signal. Thus, an official notice is taken on the fact that it is a common knowledge to send a label in a header or send a label in a separate transmission. 

8.	Claims 5-15 and 21-30 are rejected under 35 U.S.C. 103 as being unpatentable over Jung as applied to claims above, and further in view of Li et al., US 2019/0014606 (Li).
Regarding claim 5, Jung fails to teach that providing the indication includes transmitting the uplink transmission using a set of resources allocated for transmissions for which the second device is the originating source. However, Li, in the same field of the endeavor, teaches 
Regarding claim 6, the combined teaching of Jung and Li further teaches that the set of resources allocated for transmission for which the second device is the originating source include at least one of time resources, frequency resources, beam resources, spatial layer resources, or a scrambling sequence ([0048]-[0050]).
Regarding claim 7, the combined teaching of Jung and Li fails to specifically teach that a sequence is used to scramble at least a portion of the uplink transmission, and the set of resources allocated for transmissions for which the second device is the originating source include scrambling a cyclic redundancy check (CRC) portion with an identifier associated with the second device. However, using a scrambling technique to scramble a portion or a whole of data for transmission is a well-known technique in the field of the invention. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combined teaching to employ the scrambling technique to provide synchronization. 
Regarding claim 8, the combined teaching of Jung and Li fails to specifically teach that different sets of resources are allocated for transmissions originating from different devices. However, the resource allocation for the relayed data taught at [0060]-[0062] of Li can readily 
Regarding claim 9, the combined teaching of Jung and Li further teaches that the set of resources are allocated for transmissions for which the second device is the originating source based on a predefined rule, and wherein the predefined rule is based on a temporal relationship with a downlink transmission (see Fig. 5 of Li where the allocation is shown in relation to the temporal relationship). 
Regarding claim 10, the combined teaching of Jung and Li further teaches that the set of resources are allocated for transmissions for which the second device is the originating source based on signaling provided by the base station (the base station provides grant 508 for the allocation, Fig. 5 of Li). 
Regarding claim 11, the combined teaching of Jung and Li further teaches that the set of resources are allocated for transmissions for which the second device is the originating source based on signaling provided by the first device (SR 502 and BSR 506, Li at Fig. 5), and wherein the signaling includes a device indication or a device report (including a source ID taught by Jung at [0244]). 

Regarding claims 13 and 14, the combined teaching of Jung and Li fails to specifically teach the specific features as recited. However, the deficiency lies only in exactly what is contained in the relayed transmission. Once a communication technique is established, exactly what signal (whether it be a type of request or a type of report) is transmitted (relayed) would be an obvious variation of the technique. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combined teaching by relaying a beam failure recovery request or a beam failure report in the uplink transmission in order to fully utilize the uplink transmission capabilities. 

Regarding claims 21 and 22, Jung does not specifically teach the identification of the second device from an indication in a header or identification of a resource in which the uplink transmission is received. However, Jung teaches the uplink grant indicating a source ID or a RNTI. Further, Li, in the same field of the endeavor, teaches transmitting the uplink transmission using a set of resources allocated for transmissions for which the second device is the originating source ([0060]-[0062]). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Jung to further include the resource acquisition specifically for relaying data from a second device (a remote node) in order to separate the relayed transmissions from its own transmissions. 
Regarding claim 23, the combined teaching of Jung and Li further teaches that the set of resources allocated for transmission for which the second device is the originating source include at least one of time resources, frequency resources, beam resources, spatial layer resources, or a scrambling sequence ([0048]-[0050]).
Regarding claim 24, the combined teaching of Jung and Li fails to specifically teach that a sequence is used to scramble at least a portion of the uplink transmission, and the set of resources allocated for transmissions for which the second device is the originating source 
Regarding claim 25, the combined teaching of Jung and Li further teaches that different sets of resources are allocated for transmissions originating from the different devices based on a predefined rule, and wherein the predefined rule is based on a temporal relationship with a downlink transmission from the base station (see Fig. 5 of Li where the allocation is shown in relation to the temporal relationship). 
Regarding claim 26, the combined teaching of Jung and Li further teaches that the different sets of resources are allocated based on signaling provided by the base station to the first device (the base station provides grant 508 for the allocation, Fig. 5 of Li). 
Regarding claim 27, the combined teaching of Jung and Li further teaches that the set of resources allocated for transmissions for which the second device is the originating source is based on signaling provided by the first device (SR 502 and BSR 506, Li at Fig. 5). 
Regarding claim 28, Jung fails to specifically teach receiving a scheduling request (SR) from the first device using a dedicated resource; transmitting, to the first device and based on the SR, an order to transmit the uplink transmission; and receiving the uplink transmission relayed for the second device based on the order. However, Li, in the same field of endeavor, teaches receiving a scheduling request (SR) from the first device using a dedicated resource 
Regarding claims 29 and 30, the combined teaching of Jung and Li fails to specifically teach the specific features as recited. However, the deficiency lies only in exactly what is contained in the relayed transmission. Once a communication technique is established, exactly what signal (whether it be a type of request or a type of report) is transmitted (relayed) would be an obvious variation of the technique. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to implement the combined teaching by relaying a beam failure recovery request or a beam failure report in the uplink transmission in order to fully utilize the uplink transmission capabilities. 

Allowable Subject Matter
9.	Claims 16-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

9.	The following is a statement of reasons for the indication of allowable subject matter:  Prior art does not seem to teach the claims as recited in claims 16-18, including the particular features recited in those claims. 
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Wang et al. PG Pub., the Inokuchi et al. PG Pub., the Kim et al. PG Pub., the Liao PG Pub., the Oroskar et al. patent, the Lin et al. PG Pub., the Loehr et al. PG Pub., Lee et al. patent, and the Cho et al. patent, are cited for further references. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN JUNG whose telephone number is (571)272-3127.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-










/MIN JUNG/Primary Examiner, Art Unit 2472